DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation “the gap extending along the extension and the rear panel and from the first end to the terminal end of the extension” is unclear. Therefore, claim 12 is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (U.S. Patent 10,507,781 B2).
Regarding claim 1, Nakanishi et al. (at least Figs. 1, 60-67) discloses an assembly comprising: 
a steering wheel W, WA; 
an airbag 207, 206 inflatable to an inflated position and having a main chamber supported by the steering wheel W; 
the main chamber in the inflated position having a rear panel 227, 226 facing the steering wheel W, WA, an impact panel 32 opposite the rear panel, and an outermost periphery 21 between the impact panel and the rear panel; 
the airbag 207 having an extension 28, 28F having a first end and a terminal end 28a and extending from the first end to the terminal end 28a adjacent the rear panel 227 of the main chamber, the first end extending from the outermost periphery 21, 22b, 32b and the rear panel 227, and the terminal end 28a being connected to the rear panel 227 (by strap 35 at 21; at least Figs. 63-67); and 

Regarding claims 2-11 and 13-15, Nakanishi et al. (at least Figs. 1, 63-67) discloses the assembly, 
(claim 2) wherein the airbag 207 includes a second extension 28, 28B having a first end and a terminal end 28a and extending from the first end of the second extension to the terminal end 28a of the second extension adjacent the rear panel 227 of the main chamber, the first end of the second extension extending from the outermost periphery 21, 22c, 32c and the rear panel 227, and the terminal end 28a of the second extension being connected to the rear panel 227 (by strap 35 at 21; column 39 lines 61-65; also refer to 28B in Figs. 60-62);
(claim 3) wherein the steering wheel W, WA includes a top and a bottom spaced from the top, the extension 28F being positioned at the top and the second extension 28B being positioned at the bottom (also refer to 28F, 28B in Figs. 60-62); 
(claim 4) wherein the extension 28F and second extension 28B are spaced from each other by 180 degrees (also refer to 28F, 28B in Figs. 60-62); 
(claim 5) wherein the extension 28F and the second extension 28B each extend along less than a quarter of the outermost periphery 21 (also refer to 28F, 28B in Figs. 60-62);
(claim 6) wherein the steering wheel W, WA includes a top, the extension 28F being positioned at the top (at least Figs 63-67);
(claim 7) wherein the steering wheel W, WA is oblong (at least Fig. 1, 62, 67); 
(claim 8) wherein the steering wheel W, WA includes a rim having a straight portion, the extension 28F being positioned at the straight portion (at least Figs. 1, 60-67);
(claim 9) wherein the extension 28F extends along less than a quarter of the outermost periphery 21 (at least Figs 63-67);
(claim 10) wherein the extension 28F is between the rear panel 227 and the steering wheel W, WA when the airbag 207 is in the inflated position (at least Figs. 63-67);
(claim 11) wherein the extension 28F abuts the steering wheel W, WA when the airbag 207 is in the inflated position (at least Figs. 63-67);
(claim 13) wherein the main chamber and the extension 28F are unitary (at least Figs. 63-67);
(claim 14) wherein the terminal end 28a of the extension 28F is connected to the rear panel 227 of the airbag 207 by a stitch (via strap 35 at 21, column 38 lines 32-35; at least Figs. 63-67);
(claim 15) wherein the airbag 207 includes a tether 35 extending from the terminal end 28a to the rear panel 227 of the airbag 207 (at 21; at least Figs. 63-67). 
Claims 1-4, 6, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 1-132444.
Regarding claim 1, JP 1-132444 (Figs. 1-2) discloses an assembly comprising: 
a steering wheel 8; 
an airbag 1, 3 inflatable to an inflated position and having a main chamber 1 supported by the steering wheel 8; 

the airbag 1, 3 having an extension 3 having a first end and a terminal end and extending from the first end to the terminal end adjacent the rear panel of the main chamber, the first end extending from the outermost periphery and the rear panel, and the terminal end being connected to the rear panel (see annotated Figs. 1-2 attached herewith); and 
the airbag 1, 3 having an inflation chamber extending from the main chamber 1 to the terminal end through the first end of the extension 3 (Figs. 1, 2).
Regarding claims 2-4, 6, 10, 11, 13, 14, and 16, JP 1-132444 (Figs. 1-2) discloses the assembly, 
(claim 2) wherein the airbag 1, 3 includes a second extension 3 having a first end and a terminal end and extending from the first end of the second extension to the terminal end of the second extension adjacent the rear panel of the main chamber 1, the first end of the second extension 3 extending from the outermost periphery and the rear panel, and the terminal end of the second extension being connected to the rear panel (see annotated Figs. 1-2 attached herewith);
(claim 3) wherein the steering wheel 8 includes a top and a bottom spaced from the top, the extension 3 being positioned at the top and the second extension 3 being positioned at the bottom (at least Fig. 1);
(claim 4) wherein the extension 3 and second extension 3 are spaced from each other by 180 degrees;
(claim 6) wherein the steering wheel 8 includes a top, the extension 3 being positioned at the top (at least Fig. 1);  
(claim 10) wherein the extension 3 is between the rear panel and the steering wheel 8 when the airbag 1, 3 is in the inflated position (at least Fig. 1);
(claim 11) wherein the extension 3 abuts the steering wheel 8 when the airbag 1, 3 is in the inflated position (at least Fig. 1);
(claim 13) wherein the main chamber 1 and the extension 3 are unitary (Figs. 1, 2);
(claim 14) wherein the terminal end of the extension 3 is connected to the rear panel of the airbag 1, 3 by a stitch (Figs. 1, 2);
(claim 16) further comprising an airbag housing 9, the terminal end being directly connected to the airbag housing 9 (at least Fig. 1).
Claims 1, 9, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2012-0122699.
Regarding claim 1, KR 10-2012-0122699 (at least Figs. 1-4, 7) discloses an assembly comprising: 
a steering wheel 10; 
an airbag 21 inflatable to an inflated position and having a main chamber 213a supported by the steering wheel 10; 

the airbag 21 having an extension 216a having a first end and a terminal end and extending from the first end to the terminal end adjacent the rear panel of the main chamber, the first end extending from the outermost periphery and the rear panel, and the terminal end being connected to the rear panel (see annotated Fig. 7 attached herewith); and 
the airbag 21 having an inflation chamber extending from the main chamber 213a to the terminal end through the first end of the extension 216a (Fig. 7).
Regarding claims 9, 12, 13, and 15, KR 10-2012-0122699 (at least Figs. 1-4, 7) discloses the assembly, 
(claim 9) wherein the extension 216a extends along less than a quarter of the outermost periphery (Figs. 7);
(claim 12) further comprising a gap defined between the extension 216a and the rear panel of the airbag 21, the gap extending along the extension and the rear panel and from the first end to the terminal end of the extension (see annotated Fig. 7 attached herewith);
(claim 13) wherein the main chamber 213a and the extension 216a are unitary (Fig. 7);
(claim 15) wherein the airbag 21 includes a tether 218a extending from the terminal end to the rear panel of the airbag 21 (Fig. 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2012-0122699 in view of Nakanishi et al. (U.S. Patent 10,507,781 B2).
Regarding claims 7 and 8, KR 10-2012-0122699 (at least Figs. 1-4, 7) discloses the claimed invention except for: (claim 7) wherein the steering wheel is oblong; and (claim 8) wherein the steering wheel includes a rim having a straight portion, the extension being positioned at the straight portion. Nakanishi et al. (at least Figs. 1, 60-67) discloses that it is known in the art to provide an assembly, (claim 7) wherein the steering wheel W, WA is oblong (at least Figs. 1, 62, 67); and (claim 8) wherein the steering wheel W includes a rim having a straight portion, an extension 28F being positioned at the straight portion (at least Figs. 1, 63-67). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of KR 10-2012-0122699 with the steering .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

    PNG
    media_image1.png
    917
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    916
    623
    media_image2.png
    Greyscale